Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 26 April 2022.  As directed by the Amendment, claims 1, 15, and 16 have been amended.  Claims 1-3, 5, 7-16, 18-19, and 21-22 are pending in the application.

Response to Arguments
The arguments presented on pages 8-10 of the Remarks filed on 26 April 2022 have been fully considered by the Examiner but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
Claims 1, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding exemplary independent claim 1, the claim contains the newly added limitations such as “throughout one or more of the historic time slots” and “throughout a future time slot”.  The meaning of the term “throughout” is unclear, and the term does not appear in the disclosure in any relevant context.
If the term “throughout” is mean to mean “during the entirety of” rather than “at some point during,” this meaning does not appear to be supported by the instant disclosure.  While Fig. 1 of the drawings shows that historic usage of a service may encompass a partial timeslot and/or a complete time slot, the disclosed method as shown in Fig. 2 of the drawings and ¶¶ [0024-25] of the application PGPUB does not distinguish between these two cases when representing the historic usage.  Rather, the disclosed method considers a service to have been “used in” a historic time slot whether the usage spans the entirety of the time slot or only a portion of the time slot (PGPUB, Fig. 2 and ¶ [0024] “FIG. 2 is a more digital representation since it only states whether a service is used in a time slot or not, not how much of the time slot is used by the service. Thus, even if only a service is used in the beginning or end of a time slot 11, it is regarded as used in the time slot in accordance with FIG. 2.”)
The predictive method described in the remainder of the disclosure also does not distinguish between the two cases, either for historic usage or predicted future usage, and merely recites that a service is used “in a time slot”, “in any of the historic time slots,” “in said historic time slot,” “in a future time slot,” “in the future time slot,” “in said future time slot,” etcetera (underlining added) (PGPUB, passim).

Appropriate correction is required, and for the purposes of examination, the term “throughout” will be treated as meaning “at some point during,” in accordance with the disclosure’s pervasive use of the term “in.”

Claims 15 and 16 recite similar language as discussed regarding claim 1, and are rejected under the same rationale as applied to claim 1 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 12-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohmer et al., “Falling Asleep with Angry Birds, Facebook and Kindle – A Large Scale Study on Mobile Application Usage,”  In MobileHCI 2011, Aug 30 – Sept 2, 2011, Stockholm, Sweden, pp. 47-56, hereinafter “Bohmer” in view of Samra et al., "Analysis of Clustering Technique in Android Malware Detection," 2013 Seventh International Conference on Innovative Mobile and Internet Services in Ubiquitous Computing, pp. 729-733 (2013), hereinafter "Samra,” (previously cited) and further in view of Olofsson et al. (US 2011/0199934, hereinafter "Olofsson”) (previously cited) and Abhinav Parate et al., “Practical Prediction and Prefetch for Faster Access to Applications on Mobile Phones,” UbiComp ’13, September 8-12, 2013, Zurich, Switzerland, hereinafter “Parate.”

Regarding claim 1, Bohmer discloses [a] method in a communication network, the method comprising: obtaining information about which services, of a plurality  of services, have historically been used in which historic time  slots in the communication network;  (Bohmer, Fig. 10 and  Pg. 53, Col. 1, “Specific Application Usage,” ¶ 1 “Although we focused our analysis at the application category level, we did analyze several important and/or well-known individual applications.  Figure 10 shows the usage times of specific applications with regard to time.” [Figure 10 shows the usage of particular apps during historic hour-long time periods.]) analyzing the obtained information; based on analyzing the obtained information, determining that using a first service throughout one or more of the historic time slots correlates with using a second service throughout said one or more of the historic time slots; (Bohmer, pg. 51, Col. 2, “Contextual Results: Chains of App Usage,” ¶ 1 “An important contextual variable in usage behavior are the zero or more applications used before an application is opened and the zero or more applications used afterwards. (correlates to claimed “analyzing the obtained information”) We defined an “application chain” as a sequence of apps that are used without the device being in standby mode for longer than 30 seconds. […] Examples include one in which a user started with Grocery iQ (Shopping), switched to GrubHub Food Delivery (Lifestyle), and ended with Epicurious Recipe App (Lifestyle).”;
Ibid., ¶ 4 “Examining the amount of time our users spent in each application chain, we found that 49.8% of all recorded sessions are shorter than 5 seconds. The longest session we observed has a length of 59 minutes and 48 minutes.” [Application chains are defined as applications used together with no more than 30 seconds of standby time between them. Nearly half of all chains are less than five seconds, and the longest chain is less than one hour, so the system is operable to determine apps used together during an historic time period of one hour or less];
Bohmer, Figure 9 showing the correlations between apps belonging to various categories.  The percentages show the likelihood that a user will transition from an app in one category to an app in the same or a different category during a session. (corresponds to a correlation between usage of one app of a plurality of apps and another app of the plurality of apps) ) […] 
predicting, based on that the first service has been predicted to be used throughout the future time slot and (ii) determining that the second service belongs to the second group of services, whether the second service will be used by the user throughout the future time slot. (Bohmer, Figure 9 showing transition likelihoods from one app category to another) 
determining that the second service belongs to the second group of services (Bohmer, Table 2, All Apps are grouped into categories such that each app belongs to one category (corresponds to a “service” belonging to a “group of services”)
predicting, based on that (i) the second service is a representative service, (ii) the second service belongs to the second group of services, (iii) a third service also belongs to the second group of services, (iv) the third service is a represented service, and […] whether the third service will be used by the user throughout the future time slot […] (Bohmer, Figure 2 showing exemplary applications for a variety of app categories (corresponds to claimed “services,” representative services,” and “group of services”), and Figure 9 showing transition likelihoods from one app category to the same category or another category.  Figure 9 shows a probability distribution of transitions from one group of services to the next, which the Examiner contends reads on the claimed “predicting […] whether the third service will be used by the user throughout the future time slot”.  See also the discussion regarding the Parate reference immediately below for future app prediction using probability distributions, as well as the Samra reference cited below for clustering application using representative apps as cluster centroids.

	Bohmer does not explicitly disclose predicting whether the first service will be used by a user throughout a future time slot
-or-
(v) the second service has been predicted to be used by the user throughout the future time slot
	Parate teaches predicting whether the first service will be used by a user throughout a future time slot.
-and-
(v) the second service has been predicted to be used by the user throughout the future time slot  (Parate, pg. 277, “App Prediction Algorithm, ¶  “The problem of app prediction is as follows: given the app usage sequence for an individual, can we predict what app the user is likely to use next?”;
Parate, pg. 277, Col. 1, last paragraph, “With accuracy-driven weights, we compute weighted sum of the outputs of predictions from each of the prefix nodes. In this manner, APPM’s vocabulary is personalized to each user, and can learn their preferred patterns”;
Parate, pg. 277, “Temporal Modeling,” ¶ 2, “The question we are addressing here is: If we have just opened an app, and if we know that the next app to be used is e, what is the probability that e will be used in time interval [delta t] from the current time (denoted
p(TTU <= delta t |nextapp = e) where TTU, time till usage for nextapp, is the time that
elapses between the current time and when the nextapp is used.) [The system of Parate, given the app usage sequence for an individual, predict what app will be used next and at what point in time it will be used, corresponding to claimed “predicting whether the first service will be used by a user throughout a future time slot.”

	Parate is analogous art, as it is in the field of prediction application usage from a user’s past application usage.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the application prediction to the historical app usage and transition probabilities of Bohmer, the benefit being that the prediction allows for faster application launch times and for prefetching dynamic application content in a bandwidth cost-aware manner, as recited by Parate on pg. 276, Col. 1, second paragraph “In response, we have developed PREPP, a preeminently
practical approach to prefetch. By practical, we mean that the two major facets inherent to fast app launch — App Prediction, and Prefetch Execution — have been designed for performance on today’s stock mobile devices with users seeing immediate launch time speedups. At the core of our system, we have two models. The first is App Prediction by Partial Match (APPM), a prediction model that adaptively learns the probability distribution of the apps to be used next and requires no privacy-sensitive or power-hungry contextual information like location. The second model is a Time Till Usage (TTU) temporal model that utilizes the learnt distribution of time spent before app use to estimate appropriate time for prefetch in a bandwidth cost-aware manner – an aspect which is of key importance for prefetching dynamic application content.”

Bohmer discloses apps being grouped into categories, with exemplary apps for each category (See Bohmer, Table 2).  However, Bohmer does not explicitly disclose wherein the first service belongs to a first group of services, the second service belongs to a second group of services, and the second service is a representative service of the second group of services or wherein the third service is a represented service belonging to the second group of services.
Samra teaches wherein the first service belongs to a first group of services, the second service belongs to a second group of services, and the second service is a representative service of the second group of services and wherein the third service is a represented service belonging to the second group of services.; (Samra, § III(B) "K-means Clustering algorithm", “the main idea [of K-means clustering] is to define k centroids, one for each cluster”; “the simple K-means algorithm chooses the centroid randomly from the application set”; “The next step is to take each application belonging to a given data set and associate it to the nearest centroid”; “The K-means clustering partitions a data set by minimizing a sum-of-squares cost function” that minimizes a distance measure between an application and the cluster center. [Each cluster centroid (which is an application) is therefore a "representative" application, and the other applications placed into the same cluster are "represented" by the centroid application.  There are “k” different clusters of applications (corresponding to at least the claimed “first group of services” and “second group of services”), with each cluster having a representative application as its centroid (corresponding to at least the claimed “representative” services) and represented applications as the other members of the cluster.]
Samra is analogous art, as it is directed to the task of grouping similar mobile applications together.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the app categories and exemplary apps of Bohmer by using the K-means clustering algorithm of Samra, the benefit being that “clustering gives good results with information retrieval (IR); It aims to automatically put similar applications in one cluster (Samra, Abstract) and “We apply a clustering technique using K-means algorithm, which is widely used in Machine Learning” (Samra, pg. 730, Col. 1, ¶ 5). “K-means algorithm is used in our experiments to get the best clustering results.  It follows a simple and easy way to classify a given document set through a certain number of clusters (assume k clusters).” (Samra, pg. 731, Col. 1, first full paragragh)

Bohmer also does not explicitly disclose and adjusting at least one parameter of the communication network based on the prediction of whether any of the first  service, the second service, and the third service will be used by the user throughout the  future time slot.  
Olofsson teaches and adjusting at least one parameter of the communication network based on the prediction of whether any of the first  service, the second service, and the third service will be used by the user throughout the  future time slot.  (Olofsson, ¶¶ [0012-0015] define the LTE DRX parameters "on-duration," "inactivity timer," and active-time"; ¶ [0031-32] the invention is focused on using the temporal traffic behavior of a communication session to control one or more settings or parameters of the Radio Access Network configuration; ¶¶ [0036] and [0038], in response to traffic patterns, the radio access network configuration may be modified by increasing or decreasing the DRX parameter “inactivity timer”; ¶ [0049] the invention makes use of the fact that user activity created by certain applications has a repetitive pattern which is used to better predict future periods of user activity and inactivity; by actively measuring the traffic characteristics, the configuration of the Radio Access Network is dynamically adapted during a communication session on a per User Equipment basis to ensure better resource utilization and/or user performance.; Olofsson, ¶ [0032], the invention “can be configured to detect a particular pattern in the flow of traffic corresponding to a particular application, or a combination of two or more applications being used concurrently by the user.”; Olofsson, ¶ [0049] “It can be see[n] from the above that the invention makes use of fact that user activity created by certain applications has a repetitive pattern (i.e. periodic), which is used to better predict future periods of user activity and inactivity. By actively measuring the traffic characteristics, the configuration of the RAN [Radio Access Network] is dynamically adapted during a communication session on a per UE basis to ensure better resource utilization and/or user performance.” [Once the future usage of an application has been predicted (as per Bohmer), the radio access network parameters can be dynamically configured (as per Olofsson) to take advantage of the predicted future periods of user activity and inactivity associated with the particular application.]

Olofsson is analogous art, as it is directed to the task of modifying communications network parameters in response to user application behavior.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Bohmer’s prediction of future application usage to modify communications network parameters as described in Olofsson, the benefit being that it may ensure better resource utilization and/or user performance, as recited by Olofsson at ¶ [0049].

	Claims 14, 15, and 16 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Olofsson teaches wherein said at least one parameter comprises a discontinuous reception (DRX) parameter for the user.  (Olofsson, ¶¶ [0012-0015] define the DRX parameters "on-duration," "inactivity timer," and active-time"; ¶ [0031-32] the invention is focused on using the temporal traffic behavior of a communication session to control one or more settings or parameters of the radio access network configuration; ¶¶ [0036] and [0038] in response to traffic patterns, the radio access network configuration may be modified by increasing or decreasing the inactivity timer; ¶ [0049] the invention makes use of the fact that user activity created by certain applications has a repetitive pattern which is used to better predict future periods of user activity and inactivity; by actively measuring the traffic characteristics, the configuration of the Radio Access Network is dynamically adapted during a communication session on a per-User Equipment basis to ensure better resource utilization and/or user performance)

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Bohmer discloses wherein the step of predicting whether the second service will be used in the future time slot comprises predicting that the second service will be used in the future time slot if the step of predicting whether the first service will be used in the future time slot comprises predicting that the first service will be used in said future time slot. (Bohmer, Figure 9 showing transition likelihoods from one app category to the same category or another category, and Figure 6 [Application chains may contain many apps used during a session, and the second and third apps may belong to the same category (group) of applications.  If a first service is predicted to be used in a future time slot, the transition likelihoods shown in Figure 9 enable a prediction of the likelihood that a second service will be used next.)

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Samra teaches wherein the obtained information indicates that a correlation between the second service and the third service is higher than a correlation between the first service and the third service. (Samra, § III(B) "K-means Clustering algorithm", “the main idea [of K-means clustering] is to define k centroids, one for each cluster”; “the simple K-means algorithm chooses the centroid randomly from the applications set”; “the next step is to take each application belonging to a given data set and associate it to the nearest centroid”; “the K-means clustering partitions a data set by minimizing a sum-of-squares cost function” that minimizes a distance measure between an application and the cluster center. [The cluster centroid (which is an application) is therefore a "representative" application, and the other applications placed into the same cluster are "represented" by the centroid application.]  
As recited in claim 1 above, the first service and the second service are in different groups, the third service is in the same group as the second service, and the third service is a “represented” service represented by the second service.  In the terminology of Samra, the first service would be in one cluster, the second service would be the centroid (representative) service in another cluster, and the third service would be a represented service in the same cluster as the second service.  As such, the correlation based on collected data between the third service and the second service must be higher than the correlation between the third service and the first service, because the second and third services are in the same cluster, while the third and first services are in different clusters.  If the correlation between the third and first services had been higher than the correlation between the third and second services, then the minimization of the sum-of-squares cost function would have resulted in the third service being clustered with the first service instead of the second service (or possibly placed into a different cluster than either the first or second services.

Claims 18 and 19 recite similar limitations as claim 8, and rejected under the same rationale as applied to claim 8 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Olofsson teaches wherein the method is performed by a node in a core network of the communication network. (Olofsson, ¶ [0011] “In a Long Term Evolution (LTE) communication system, the evolved Node B (eNB) can configure the DRX mode of operation using the RRC protocol.”; ¶¶ [0044-45] the network traffic may be measured at the eNB and then used to adapt one or more settings or parameters of the DRX mode of operation in the LTE communication network)

Claim 22 recites similar limitations as claim 9 and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 12, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Bohmer discloses wherein the plurality of services comprises Voice over IP, streaming video, e-mail, instant messaging, social networking, and/or automatic application updating services used by the user. (Bohmer, Table 2, Exemplary apps for the various categories include Google Mail, Motorola Updater, Twitter, and Facebook)

Regarding claim 13, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Bohmer discloses wherein the user is a mobile phone, a computer, or a machine-to-machine (M2M) device.  (Bohmer, Abstract “We describe a large-scale deployment-based research study that logged detailed application usage information from over 4,100 users of Android-powered mobile devices.”)

Regarding claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Bohmer discloses wherein the historic time slots have the same duration (Bohmer, Figure 5 showing historical app usage broken up into one-hour periods.)


Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bohmer et al., “Falling Asleep with Angry Birds, Facebook and Kindle – A Large Scale Study on Mobile Application Usage,”  In MobileHCI 2011, Aug 30 – Sept 2, 2011, Stockholm, Sweden, pp. 47-56, hereinafter “Bohmer” in view of Samra et al., "Analysis of Clustering Technique in Android Malware Detection," 2013 Seventh International Conference on Innovative Mobile and Internet Services in Ubiquitous Computing, pp. 729-733 (2013), hereinafter "Samra,” (previously cited) and further in view of Olofsson et al. (US 2011/0199934, hereinafter "Olofsson”) (previously cited), Leroux et al., "Mobile application usage prediction through context-based learning," Journal of Ambient Intelligence and Smart Environments 5 (2013) pp. 213-235, hereinafter "Leroux" (previously cited) and Abhinav Parate et al., “Practical Prediction and Prefetch for Faster Access to Applications on Mobile Phones,” UbiComp ’13, September 8-12, 2013, Zurich, Switzerland, hereinafter “Parate.”

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not teach wherein the prediction of whether the first service will be used is based on a machine learning algorithm.  
Leroux teaches wherein the prediction of whether the first service will be used is based on a machine learning algorithm (Leroux, pg. 215, Col. 1, ¶ 1, the goal is to automatically predict patterns in the user's behavior based on the user's raw context data; Naïve Bayesian networks have been applied to classify the contexts of a mobile device user in his normal daily activities; K-means clustering may be used for unsupervised clustering of mobile context data)
Leroux is analogous art, as it is in the field of predicting mobile application usage based on user context.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the Naïve Bayesian networks of Leroux into the transition probabilities of Bohmer, the benefit being that it represents applying the known method of Naïve Bayesian classification to achieve the predictable result of classifying user contexts during normal activities.

	Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not teach wherein the machine learning algorithm is based on a hidden Markov model (HMM) or a Bayesian network model. 
Leroux teaches wherein the machine learning algorithm is based on a hidden Markov model (HMM) or a Bayesian network model (Leroux, pg. 215, Col. 1, ¶ 1, “the goal is to automatically predict patterns in the user's behavior based on the user's raw context data”; “Naïve Bayesian networks have been applied to classify the contexts of a mobile device user in his normal daily activities”)

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
Alhough Bohmer discloses a transition probability of 65.5% of going from one Communications app directly to another Communications app (Bohmer, Figure 9.), the above combination does not explicitly disclose wherein the step of analyzing comprises determining that whether the first service is used in said one or more of the historic time slots correlates with whether the second service is used in said one or more of the historic time slots at least 70%.
Leroux teaches wherein the step of analyzing comprises determining that whether the first service is used in said one or more of the historic time slots correlates with whether the second service is used in said one or more of the historic time slots at least 70%. (Leroux, pg. 221, Fig.3 and Col. 2, first paragraph, the directed graph and association rules are built from historic observed data and can represent probabilities of applications being used together, or used consecutively, possibly during the same time period.  Example probabilities given for the various association rules are as high as 97%.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bohmer, Samra, Olofsson and Parate, and further in view of Mermoud et al. (US 2014/0222997, hereinafter “Mermoud”) (previously cited).

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
While Bohmer discloses historic time slots of uniform length (Bohmer, Figure 5), the above combination does not teach wherein each of the future and historic time slots has a uniform length of between 1 and 30 minutes.
Mermoud teaches wherein each of the future and historic time slots has a uniform length of between 1 and 30 minutes. (Mermoud, ¶ [0038-0039]  a Hidden Markov Model is trained with historical resource usage data, averaged into one-minute time slots; ¶ [0056] HMM is trained using multidimensional traffic data for a particular node, which is recorded as an average over a time interval, or "bin" [corresponds to claimed “time slots”]. Ibid., “The delta-t [i.e., “length”] of these bins may range between a few tens of milliseconds to an hour.”)
Mermoud is analogous art, as it is in the same field of predicting future activity based on historical activity.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the probabilistic application usage model of
Leroux with the time slots of Mermoud, the benefit being that analysis of past traffic at a node may allow for the prediction of future traffic at that node, as cited by Mermoud at ¶ [0019].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126